department of the treasury internal_revenue_service washington d c 2z01vulu2 tax_exempt_and_government_entities_division oct nnd uniform issue list legend taxpayer a individual b ira x company c company d account b amount a date date dear this is in response to your request dated as supplemented by correspondence dated rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you request a waiver of the 60-day the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount a on date taxpayer a asserts that his failure to accomplish a page of 901i vulu2z rollover within the 60-day period prescribed by sec_408 was due to a mistake made by individual b an employee of company c taxpayer a further represents that amount a has not been used for any other purpose when taxpayer a changed jobs in he requested and received a distribution from ira x on date with the intention of rolling over the funds into another eligible ira account as a new company d employee taxpayer a was offered financial advice by individual b an employee of company c which performed financial and other administrative services for company d employees taxpayer a advised individual b of his intention to roll over the funds he had withdrawn from ira x nevertheless individual b directed taxpayer a to electronically complete an account application form individual b forwarded to him that could not be used to open an jra relying on the directions that he was given by individual b and thinking he was setting up an ira taxpayer a completed and submitted the account application form as a result of using that inappropriate form however on date the funds he had withdrawn from ira x were transferred to account b a taxable individual brokerage account taxpayer a did not become aware that amount a had been deposited into a non-ira account an action directly precipitated by individual b’s erroneous advice until when he received a form 1099-div for account b based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into 201uu1026 page of such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by individual b an employee of company c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code page of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t4 id yat sincerely yours ta aaa je ie b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
